DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2021 has been entered.

Claims 2-5, 11 and 12 have been canceled.  Claims 1 and 8 have been amended.  Claims 13 and 14 have been added.  Claims 1, 6-10, 13 and 14 are pending and under consideration.  

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 6-10, 13 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. Claim 1 recites obtaining a tissue sample from a subject with pancreatic ductal adenocarcinoma (PDA), said patient undergoing therapy with a first chemotherapeutic agent and measuring the level of the HEATR1 biomarker in the tissue sample.  The amount of HEATR1 in the sample of PDA is a natural phenomenon resulting from interactions at the molecular level within PDA cells exposed to a chemotherapeutic agent.  The claim further recites changing said therapy to a combination therapy requiring the addition of a Akt308 inhibitor to either the same or different chemotherapeutic agent as the patient was subject to prior to the tissue sampling  when a lower amount of HEATR1 relative to a control is detected  in the PDA.  Claim 1 provides no directive for implementing the judicial exception in the case wherein the same amount or a higher amount of HEATR1 is measured in the PDA tissue sample. Dependent claims 6-8 and 14 further limit 
The steps of measuring the level of HEATR1 biomarker in the PDA tissue sample is carried out by well understood, routine conventional methods (see page 12, first full paragraph of the specification) which do not provide an inventive concept.  In addition, carrying out the measurement of HEATR1 in a tissue sample is a pre-solution activity, i.e. data gathering necessary to observe the natural phenomenon. It is further noted that a judicial exception cannot integrate itself into the practical application.  Dependent claim 9 pertains to the observation that the cancer exhibits resistance to gemcitabine, but does not contribute to the judicial exception because it is part of the natural phenomenon of resulting from interactions at the molecular level within PDA cells exposed to a chemotherapeutic agent.  Dependent claim 13 specifies what the first chemotherapeutic agent is, but does not integrate the judicial exception into a practical application because the first chemotherapeutic agent is part of the judicial exception providing for the measurement of HEATR1 in the PDA tissue sample exposed to the chemotherapeutic agents and a judicial exception cannot integrate itself into a practical application.  Further the first chemotherapeutic agents of claim 13 do not provide an inventive concept because all the listed agents are well-known chemotherapeutic agents and do not constitute an improvement over existing technology.
 Thus claims do not recite additional elements that amount to significantly more than the judicial exception. Accordingly, these claims are not be patent eligible under 35 U.S.C. 101.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “said cancer” exhibits resistance to gemcitabine.  It is unclear if applicant intends “said cancer” to be the PDA exposed to the first chemotherapeutic agent, or if applicant intends “said cancer” to be the pancreatic cancer cells having a lower amount of HEATR1 relative to a control.

All claims are rejected.  All other rejections and objections are withdrawn in light of applicant’s amendments.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643